DETAILED ACTION
Claims 12-31 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 20 August 2019 are accepted.
Specification
The disclosure is objected to because of the following informalities:
Specification page 22 lines 11-12 state “the make-span ([production ending time]-[production ending time]).” This appears to be typographic error for “the make-span ([production ending time]-[production starting time]).”
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Plant Operational Plan Optimization Discrete Event Simulator Device and Method”
Examiner Interpretation
The Specification and claims are replete with uncommon phraseology which appear to be the result of translation. The following phrases are interpreted as follows (or their equivalents):
The phrase “a simulation condition” appears to correspond to a parameter.
The phrase “a refinement condition” appears to correspond with a constraint.
The phrase “a highest evaluation value group” appears to correspond with a maximum objective function value. See e.g. Specification page 15. Correspondingly, an “evaluation value” is associated with a performance function value or objective function value.
The phrase “setting condition” is interpreted in light of Specification paragraphs 68 and 69.
Claim Rejections - 35 USC § 112 – Enablement
Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Overall the claims recite an unspecified simulation coupled with an unspecified optimization algorithm. The claims are computer implemented. MPEP §2164.06(c) states:
While no specific universally applicable rule exists for recognizing an insufficiently disclosed application involving computer programs, an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function.
Examiner considers the Wands factors as outlined in MPEP §2164.01(a):
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Examiner hereafter discusses the claimed function in light of these Wands factors – particularly (A) the breadth of the claims and (F) the amount of direction provided by the inventor in the Specification.
The final result claimed is claim 12 last clause to “recognize a highest evaluation value group based on an operation objective function among a plurality of received evaluation value groups.” Specification paragraph 54 states “to set a weighting factor for each evaluation value to acquire a weighted linear sum.” A person of ordinary skill in the art would know how to add the weighted factors together to reach a total sum. However, the Specification provides no indication for which evaluation factors should be considered or how weighting factors should be determined.
Significant information is missing to determine appropriate weighting factors. If the evaluation factors relate to different operational steps then weighting factors might correspond to proportional costs or time require to complete those steps. The weighting factors might also be a parameterization necessary to reproduce an unspecified training data set or data used to accomplish a regression fitting. 
Significant information is missing to “recognize a highest evaluation value.” The Specification provides limited guidance regarding which optimization algorithms should be used to “recognize” a maximum value. Should a Krylov solver be used? Should a gradient-based optimization technique be used? Should a Newton iterative solver be used? What about a Latin hypercube based sampling, or a statistical Bayesian determination of a probability distribution, or any other number of different numerical optimization methods which may or may not be suitable for optimization of any particular discrete event simulation?
Dependent claims, e.g. claim 23, describes some aspects of an optimization algorithm. Claims 23-25 recites using “a first operation range,” a “second operation range,” and a “third operation range” which includes the first and second operation ranges. No indication is given for whether these operation ranges are in regard to the same or different parameters. Similarly, it is unclear whether this involves a single objective for optimization or whether the invention is for multi-objective optimization. Claims 26-28 recites a first and second objective function so at some point multi-objective optimization is contemplated. However, the existence of multi-objective optimization using separate objective functions fails to indicate whether or not the objective function used when there is a single objective function is a single objective optimization or whether the singular objective function is a combination of different objectives (i.e. by a sum of linear values).
Therefore both the optimization algorithm being used and the objective function being optimized are missing significant information. Because the optimization algorithm and the objective function are not directly disclosed or described the Examiner looks to the context and field of use to see if the disclosure indirectly provides sufficient context to identify appropriate optimization algorithms and objective functions.
Specification paragraph 98 describes application areas for the discrete simulation as “a production step, a logistics step, plant layout planning, and manpower planning.” The discussion of “operational plan” does not indicate whether it is a physical plan/layout of a production facility or if it is a plan for scheduling. Simulation of each is very different depending on whether the simulation is of a 
Specification paragraph 35 indicates “routes” R1, R2, …, R7 may be used. The Specification fails to identify whether the routes are variable or immutable during the simulation. Are the number of routes a parameter being optimized or are the routes an immutable constraint?
Claim 12 recites “an optimal processing amount within the recognized processable amount of each of the simulators.” It is unclear how an ‘optimal’ processing amount is determined.
Claim 13 recites “a degree of similarity to a present operation.” The Specification provides no disclosure on how this degree of similarity is quantified. Specification paragraph 59 discusses using a degree of similarity “based on the operation state information group and the simulation condition from the respective simulators having executed the simulation process.” But Specification paragraph 59 fails to describe how to quantify a degree of similarity.
Claims 17 and 18 recite generating “a simulation condition” (i.e. a parameter?) based on a refinement condition (i.e. a constraint?). The Specification is silent regarding how to determine simulation conditions and refinement conditions. Specification paragraph 44 states “simulation condition SCi is made up of a plurality of individual conditions sci1, sci2, …, and scim.” Labeling the conditions with variable names, i.e. scim, fails to identify what the simulation conditions actually are.
Claims 19 and 20 recites generating a refinement condition based on “a setting condition” of refinement control components. The Specification is silent regarding how to determine refinement conditions and setting conditions.
The disclosure amounts to instructions to perform an unspecified numerical optimization (“recognize a highest evaluation value”) using a discrete event simulator (of some sort), an unidentified objective function, based on unidentified parameters (i.e. “simulation condition”) and unspecified constraints (i.e. “refinement condition”).
No working examples are provided.

Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. These claims are rejected based on a lack of enablement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 12 step 2A(i):
The claim(s) recite:
12. …
wherein the integrated control processing unit is configured to: recognize a varying processable amount over time within a predetermined period of each of the simulators;
…
…; and
recognize a highest evaluation value group based on an operation objective function among a plurality of received evaluation value groups.

Recognizing a highest evaluation value based on an objective function is a recitation of a mathematical concept. Specifically, calculation of an objective function is a mathematical calculation based on the mathematical formulation of the objective function. Determining a highest, i.e. maximum, value is similarly a mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 12 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
12. An operational plan optimization device comprising: an integrated control processing unit; and a plurality of simulators communicably connected to and controlled integrally by the integrated control processing unit,
…
transmit a simulation request for a simulation process within an optimal processing amount within the recognized processable amount of each of the simulators to each of the simulators together with an operation state information group and a simulation condition;
receive a plurality of evaluation value groups as a simulation process result based on the operation state information group and the simulation condition from each of the simulators; ….
A central processing unit (CPU) is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Coupling the CPU with respective simulator software programs is a generic recitation of a processor performing generic computer functions of executing software. The so-called simulators are the performed computer functions.
The CPU operations of transmitting information and receiving information results is a generic computer function of receiving and transmitting data over a network. The respectively received See MPEP §2106.05(g).
Claim 12 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because
The claim(s) recite:
transmit a simulation request for a simulation process within an optimal processing amount within the recognized processable amount of each of the simulators to each of the simulators together with an operation state information group and a simulation condition;
receive a plurality of evaluation value groups as a simulation process result based on the operation state information group and the simulation condition from each of the simulators; ….
MPEP §2106.05(d)(II) explicitly identifies “i. Receiving or transmitting data over a network” as elements the courts have recognized as well-understood, routine, conventional activity. This is sufficient Berkheimer evidence for elements identified as extra solution activity.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 13 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
13. The operational plan optimization device according to claim 12, wherein the evaluation value group includes a degree of similarity to a present operation as an evaluation value.
A degree of similarity as an evaluation value is a mathematical quantity derivable from a mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 13 step 2A(ii):

Claim(s) do not recite any “additional” limitations.
Claim 13 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 14 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 14 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
14. The operational plan optimization device according to claim 12, further comprising: an operation state information acquisition unit that acquires the operation state information wherein
the operation state information is transmitted from the operation state information acquisition unit to the integrated control processing unit.
The CPU operations of transmitting information and receiving/acquiring information results is a generic computer function of receiving and transmitting data over a network. The respectively received “simulation process results” is insignificant extra solution activity in the form of data gathering. Mere data gathering fails to amount to an integration of an abstract idea into a practical application. See MPEP §2106.05(g).
Claim 14 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
14. The operational plan optimization device according to claim 12, further comprising: an operation state information acquisition unit that acquires the operation state information wherein
the operation state information is transmitted from the operation state information acquisition unit to the integrated control processing unit.
MPEP §2106.05(d)(II) explicitly identifies “i. Receiving or transmitting data over a network” as elements the courts have recognized as well-understood, routine, conventional activity. This is sufficient Berkheimer evidence for elements identified as extra solution activity.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 15-16 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 15-16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
[15./16.] The operational plan optimization device according to claim [12/14], wherein the integrated control processing unit generates an individual operation instruction corresponding to the recognized highest evaluation value group and transmits the individual operation instruction to at least an operator terminal approximately on a real-time basis.
The process of “generating operation instructions” and transmitting those instructions to an operator terminal amounts to instructions to “apply” the result of the identified abstract idea. No description of how the operation instructions are generated is recited. No description of how the operation instructions are implemented is recited beyond the generic recitation of “transmitting” them. Mere instruction to apply an exception fails to integrate an abstract idea into a practical application. See MPEP §2106.05(f).
Claims 15-16 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Berkheimer evidence is required for limitations evaluated under MPEP §2106.05(f).

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 17 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
wherein the integrated control processing unit generates a simulation condition on the basis of the operation state information group and a refinement condition of the refinement control component.
Examiner has interpreted simulation condition as a parameter and refinement condition as a constraint. See “Examiner Interpretation” section above. Generating a parameter based on respective constraint information encompasses mathematically defining parameters according to mathematical constraints.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 17 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
a refinement control component communicably connected to the integrated control processing unit.
As discussed under claim 12 above, the generic recitation of generic computer components fails to amount to significantly more than the identified abstract idea.
Claim 17 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
The analysis under step 2B is the same as step 2A(ii) above as no additional Berkheimer evidence is required for limitations evaluated under MPEP §2106.05(f).



Claim 18 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
18. The operational plan optimization device according to claim 17, wherein a degree of refinement of the refinement condition of the refinement control component is changeable, or the refinement conditions of a plurality of degrees of refinement are set in the refinement control component.
A degree of refinement of a refinement condition is a mathematical quantification of a corresponding ‘degree.’ The refinement condition being “changeable” or “set” does not change the mathematical characteristics encompassed by the refinement condition (i.e. constraints).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 18 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 18 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 19-20 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
[19./20.] The operational plan optimization device according to claim [17/18], wherein the refinement control component generates the refinement condition on the basis of a setting condition and a plurality of refinement control components are provided.
Generating the refinement condition (i.e. constraints) on the basis of an unspecified “setting condition” fails to alter the mathematical character of the refinement condition.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 19-20 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 19-20 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 21-22 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 21-22 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
21. The operational plan optimization device according to claim 12, wherein the integrated control processing unit receives information on the start and completion of the simulation process directly or indirectly from another integrated control processing unit of another operational plan optimization device that shares the plurality of simulators, and
the integrated control processing unit stops recognizing the varying processable amount over time within the predetermined period of each of the simulators from the start to the completion of the simulation process.
The CPU receiving information from another CPU is a recitation of generic computer functions of transmitting and receiving data over a network. The respectively received “information on the start and completion of the simulation process” is insignificant extra solution activity in the form of data gathering. Mere data gathering fails to amount to an integration of an abstract idea into a practical application. See MPEP §2106.05(g).
The respective CPUs are themselves generic recitations of computer components. As discussed above under claim 12 above the generic recitation of generic computer components fails to integrate an abstract idea into a practical application. See also MPEP §2106.05(f).
The CPU stopping performance of an activity is can never indicate an integration into a practical application. The lack of doing something cannot actively constrain a claim to a practical application. In particular, the CPU halting recognition of a varying processable amount fails to integrate the identified abstract idea into any particular practical application.
Claims 21-22 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
21. The operational plan optimization device according to claim 12, wherein the integrated control processing unit receives information on the start and completion of the simulation process directly or indirectly from another integrated control processing unit of another operational plan optimization device that shares the plurality of simulators, and ….
MPEP §2106.05(d)(II) explicitly identifies “i. Receiving or transmitting data over a network” as elements the courts have recognized as well-understood, routine, conventional activity. This is sufficient Berkheimer evidence for elements identified as extra solution activity.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 23-25 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
wherein the integrated control processing unit executes the steps of:
executing a simulation process on a first operation range to recognize a highest evaluation value group of the first operation range;
executing a simulation process on a second operation range to recognize a highest evaluation value group of the second operation range; and
setting a third simulation condition including a first simulation condition corresponding to a highest evaluation value group of the first operation range and a second simulation condition corresponding to a highest evaluation value group of the second operation range, 
executing a simulation process on the third operation range including the first operation range and the second operation range using the third simulation condition, and
recognizing a highest evaluation value group of the third operation range.
This claim language is a prose recitation of a mathematical algorithm. Executing a simulation process comprises calculating mathematical values. Recognizing a highest evaluation value group is a mathematical determination of a maximum calculated value. Repeating the calculations with a different operation range is a recitation of more mathematical calculation. Setting a further mathematical simulation condition and executing a third simulation process on a third operation range is yet more recitation of mathematical calculations. The combination of mathematical calculations to enable further mathematical calculations is recitation of mathematical subject matter which is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 23-25 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 23-25 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 26-28 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
…
recognizing a first highest evaluation value group based on a first operation objective function among the received plurality of first evaluation value groups and recognizing a distribution of the plurality of first evaluation value groups;
…; and
recognizing a second highest evaluation value group based on a second operation objective function among the plurality of first evaluation value groups.
Calculating a highest evaluation value based on a mathematical objective function and calculating a distribution of a plurality of evaluation values is a recitation of mathematical calculation which is itself the identified abstract idea.
Recognizing/calculating a second highest value based on a second mathematical objective function is a recitation of further mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 26-28 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the integrated control processing unit executes the steps of:
transmitting a simulation request of a first simulation condition generated on the basis of a first refinement condition to each of the simulators together with an operation state information group and the first simulation condition;
receiving a plurality of first evaluation value groups as a simulation process result based on the operation state information group and the first simulation condition from each of the simulators;
…
storing a second operation objective function input on the basis of the plurality of first evaluation value groups….
The CPU operations of transmitting information and receiving information results is a generic computer function of receiving and transmitting data over a network. The respectively received “evaluation value See MPEP §2106.05(g).
MPEP §2106.05(g) last paragraph states: “For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.” Accordingly, adding a step of storing the second operation objective function input does not add a meaningful limitation to the already identified mathematical concept abstract idea.
Claims 26-28 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
transmitting a simulation request of a first simulation condition generated on the basis of a first refinement condition to each of the simulators together with an operation state information group and the first simulation condition;
receiving a plurality of first evaluation value groups as a simulation process result based on the operation state information group and the first simulation condition from each of the simulators;
…
storing a second operation objective function input on the basis of the plurality of first evaluation value groups….
MPEP §2106.05(d)(II) explicitly identifies “i. Receiving or transmitting data over a network” as elements the courts have recognized as well-understood, routine, conventional activity. This is sufficient Berkheimer evidence for elements identified as extra solution activity.
MPEP §2106.05(g) last paragraph explicitly recognizes a step of “storing data” failing to add a meaningful limitation to a process which recites an abstract idea. Accordingly, the generic recitation of storing respective data is explicitly recognized by the MPEP.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 29-31 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).

…
recognizing a first highest evaluation value group based on a first operation objective function among the received plurality of first evaluation value groups and recognizing a distribution of the plurality of first evaluation value groups;
…
recognizing a second highest evaluation value group based on the second operation objective function among the received plurality of second evaluation value groups and recognizing a distribution of the plurality of second evaluation value groups.
Recognizing a first and second highest evaluation value based on a mathematical objective function is itself the identified mathematical concept.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 29-31 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
wherein the integrated control processing unit executes the steps of:
transmitting a simulation request of a first simulation condition generated on the basis of a first refinement condition to each of the simulators together with an operation state information group and the first simulation condition;
receiving a plurality of first evaluation value groups as a simulation process result based on the operation state information group and the first simulation condition from each of the simulators;
…
storing a second operation objective function input on the basis of the distribution of the plurality of first evaluation value groups;
transmitting a simulation request of a second simulation condition generated on the basis of a second refinement condition to each of the simulators together with the operation state information group and the second simulation condition;
receiving a plurality of second evaluation value groups as a simulation process result based on the operation state information group and the second simulation condition from each of the simulators; and
….
The CPU operations of transmitting information and receiving information results is a generic computer function of receiving and transmitting data over a network. The respectively received “evaluation value groups as a simulation process result” is insignificant extra solution activity in the form of data gathering. Mere data gathering fails to amount to an integration of an abstract idea into a practical application. See MPEP §2106.05(g). Transmitting and receiving a second set of data remains a generic recitation of receiving and transmitting data over a network.
adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area.” Accordingly, adding a step of storing the second operation objective function input does not add a meaningful limitation to the already identified mathematical concept abstract idea.

Claims 29-31 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
wherein the integrated control processing unit executes the steps of:
transmitting a simulation request of a first simulation condition generated on the basis of a first refinement condition to each of the simulators together with an operation state information group and the first simulation condition;
receiving a plurality of first evaluation value groups as a simulation process result based on the operation state information group and the first simulation condition from each of the simulators;
…
storing a second operation objective function input on the basis of the distribution of the plurality of first evaluation value groups;
transmitting a simulation request of a second simulation condition generated on the basis of a second refinement condition to each of the simulators together with the operation state information group and the second simulation condition;
receiving a plurality of second evaluation value groups as a simulation process result based on the operation state information group and the second simulation condition from each of the simulators; and
….
MPEP §2106.05(d)(II) explicitly identifies “i. Receiving or transmitting data over a network” as elements the courts have recognized as well-understood, routine, conventional activity. This is sufficient Berkheimer evidence for elements identified as extra solution activity.
MPEP §2106.05(g) last paragraph explicitly recognizes a step of “storing data” failing to add a meaningful limitation to a process which recites an abstract idea. Accordingly, the generic recitation of storing respective data is explicitly recognized by the MPEP.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14-20, and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 7,499,766 B2 Knight, et al [herein “Knight”] in view of US patent 5,229,948 Wei, et al. [herein “Wei”].
Claim 12 recites “12. An operational plan optimization device comprising: an integrated control processing unit; and a plurality of simulators communicably connected to and controlled integrally by the integrated control processing unit.” Knight column 7 lines 65-67 disclose “The [flow path management system (FPMS)] server 104 can include a processor 110 which can execute one or more software program modules, such as a FPMS application program 112 stored in memory 114.” A processor is an integrated control processing unit. Knight column 26 lines 60-62 disclose “Methods and/or algorithms associated with a MEIA module 210A can be implemented by a system, such as 100 shown in FIG. 1.” A MEIA module implemented by system 100 including processor 110 is a device comprising an integrated control processing unit.
Knight column 28 lines 56-62 disclose:
The MEIA module 210A can generate a set of one or more policies associated with each node in a sub-problem and a set of expected performance statistics for each of the nodes in the sub-problem. In this manner, each sub-problem can be processed using a respective solution technique until all of the sub-problems have a completed solution.
Each sub-problem corresponding to respective nodes is a simulator connected by the MEIA.
Claim 12 further recites “wherein the integrated control processing unit is configured to: recognize a varying processable amount over time within a predetermined period of each of the simulators.” Knight column 12 lines 57-60 disclose:
over multiple collections of throughput rates, the LWE module 216 can produce graphical plots depicting various tradeoffs between throughput rate, WIP level and average aggregate cycle time.

Knight does not explicitly disclose a predetermined period of time; however, in analogous art of optimizing work in progress buffers of a manufacturing system, Wei column 14 line 18-22 teaches “At pre-specified time intervals during the simulation run, the objective function is calculated, or observed, and used to update the decision variables.” Pre-specified observation time intervals are predetermined time periods of the simulation runs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Knight and Wei. One having ordinary skill in the art would have found motivation to use observation time intervals into the system of supply chain management for the advantageous purpose of updating parameters over respective cycle times. See Wei column 14 lines 29-34. Further motivation is found to avoid noise from a stochastic system. See Wei column 2 lines 43-55.
Claim 12 further recites “transmit a simulation request for a simulation process within an optimal processing amount within the recognized processable amount of each of the simulators to each of the simulators together with an operation state information group and a simulation condition.” Knight column 29 lines 13-17 disclose:
a MEIA module such as 210A can receive an overall solution comprising a supply chain network description and an objective function and performance goals from block 1804, and a set of inventory policies and expected performance statistics from block 1810.
The supply chain network description is operation state information. Knight column 29 lines 24-26 disclose “a discrete event simulation engine programmed with an appropriate model capable of describing the behavior of a supply chain network.” The respective parameters of the discrete event simulation engine are simulation conditions.
Claim 12 further recites “receive a plurality of evaluation value groups as a simulation process result based on the operation state information group and the simulation condition from each of the simulators.” Knight column 29 line 37 discloses “performance measured by the simulation at a node.” The performance measured at a node is an evaluation value based on the respective simulation state information and condition. Each simulation of each node corresponds with a respective simulator.
and recognize a highest evaluation value group based on an operation objective function among a plurality of received evaluation value groups.” Knight column 1 lines 32-33 discloses “maximizing service to their customers while minimizing the cost.” Knight column 20 lines 20-22 disclose “an optimal solution of [equation (1)] can produce the specified upper bound order frequency of interest.” Knight column 29 lines 44-48 disclose:
the initial set of policies can be repaired or otherwise modified until the performance measured at each of the nodes with specific performance constraints within a specified tolerance, thereby generating a relatively lower cost solution.
Minimizing a cost as discussed here in combination with the teaching of Knight column 1 lines 32-33 above indicates the optimization solution of respective performance measurements correspond both with minimizing a cost and maximizing a service to customers. Maximizing a service to customers is recognizing a highest evaluation value group based on an operation objective function. A performance measurement or performance goal is an operation objective function.
Claim 14 further recites “14. The operational plan optimization device according to claim 12, further comprising: an operation state information acquisition unit that acquires the operation state information.” See Knight column 29 lines 13-17 discussed above, and immediately below. Knight column 27 lines 61-65 disclose “pre-existing corporate information systems can provide inventory data to a MEIA module, such as 210A in FIG. 2. In this example, inventory data can be associated with a flow path, system, supply chain, or supply chain network of interest.” Inventory data of a supply chain is operation state information. The respective pre-existing corporate systems are respective acquisition units.
Claim 14 further recites “wherein the operation state information is transmitted from the operation state information acquisition unit to the integrated control processing unit.” Knight column 29 lines 13-17 disclose:
a MEIA module such as 210A can receive an overall solution comprising a supply chain network description and an objective function and performance goals from block 1804, and a set of inventory policies and expected performance statistics from block 1810.
The MEIA module receiving the supply chain network description is the operation state information being transmitted to the integrated control processing unit. The MEIA module corresponds with the integrated control processing unit.
15. The operational plan optimization device according to claim 12, wherein the integrated control processing unit generates an individual operation instruction corresponding to the recognized highest evaluation value group and transmits the individual operation instruction to at least an operator terminal approximately on a real-time basis.” 
Knight column 27 lines 9-11 disclose “A MEIA module such as 210A can also provide or otherwise output one or more inventory recommendations to implement inventory decisions.” Knight column 32 lines 57-59 disclose “an IA module such as 210 can apply the distribution to the selected demand and lead time for the item in the flow path.” Applying the distribution to a singular flow path is providing individual operation instructions corresponding to the output inventory recommendations. The particular flow path corresponds with respective operator terminals. The output of the inventory recommendations is not done in an offline manner. Therefore the generation of operation instructions is considered approximately on a real-time basis.
Knight column 32 lines 61-62 discloses “at least the distribution, an exchange curve is output via the user interface.” In an alternative interpretation, rather than the flow lines being considered as operator terminals, the user interface may be considered an operator terminal.
Dependent claim 16 is substantially similar to claim 15 above and is rejected for the same reasons.
Claim 17 further recites “17. The operational plan optimization device according to claim 12, further comprising: a refinement control component communicably connected to the integrated control processing unit, wherein the integrated control processing unit generates a simulation condition on the basis of the operation state information group and a refinement condition of the refinement control component.” Knight column 20 lines 14-26 disclose:
1. Determine an upper and lower bound order frequency …..
2. Using a technique, such as Lagrangian relaxation, ….
3. All solutions of interest can be consistent with values of                         
                            α
                        
                     where                         
                            
                                
                                    α
                                
                                
                                    L
                                
                            
                            <
                            α
                            <
                            
                                
                                    α
                                
                                
                                    U
                                
                            
                        
                    . As desired, a user can sample as many values of a in this range for the corresponding exchange curve.
The upper and lower bounds are respective refinement conditions. Determining the upper and lower bounds and using Lagrangian relaxation is generating respective simulation conditions.
18. The operational plan optimization device according to claim 17, wherein a degree of refinement of the refinement condition of the refinement control component is changeable, or the refinement conditions of a plurality of degrees of refinement are set in the refinement control component.” Knight column 20 lines 14-26 disclose:
1. Determine an upper and lower bound order frequency …..
2. Using a technique, such as Lagrangian relaxation, ….
3. All solutions of interest can be consistent with values of                         
                            α
                        
                     where                         
                            
                                
                                    α
                                
                                
                                    L
                                
                            
                            <
                            α
                            <
                            
                                
                                    α
                                
                                
                                    U
                                
                            
                        
                    . As desired, a user can sample as many values of a in this range for the corresponding exchange curve.
Lagrangian relaxation is a changeability of the constrained                         
                            α
                        
                     and/or a specification for a plurality of degrees of refinement for corresponding relaxation levels.
Claim 19 further recites “19. The operational plan optimization device according to claim 17, wherein the refinement control component generates the refinement condition on the basis of a setting condition and a plurality of refinement control components are provided.” Knight column 20 lines 14-26 disclose:
1. Determine an upper and lower bound order frequency …..
2. Using a technique, such as Lagrangian relaxation, ….
3. All solutions of interest can be consistent with values of                         
                            α
                        
                     where                         
                            
                                
                                    α
                                
                                
                                    L
                                
                            
                            <
                            α
                            <
                            
                                
                                    α
                                
                                
                                    U
                                
                            
                        
                    . As desired, a user can sample as many values of a in this range for the corresponding exchange curve.
Determining the upper and lower bounds of order frequency is generating a refinement condition based on a setting condition. Using Lagrangian relaxation is generating a plurality of refinement control degrees of refinement. Knight column 33 lines 30-31 disclose “wherein the multi-echelon inventory system
comprises multiple flow paths.” Each flow path corresponds with respective refinement control components.
Dependent claim 20 is substantially similar to claim 19 above and is rejected for the same reasons.
Claim 23 further recites “23. An operational plan optimization method which uses the operational plan optimization device according to claim 12.” Knight column 26 lines 60-62 disclose “Methods and/or algorithms associated with a MEIA module 210A can be implemented by a system, such as 100 shown in FIG. 1.” A MEIA module implemented by system 100 including processor 110 is a device comprising an integrated control processing unit.

Claim 23 further recites “wherein the integrated control processing unit executes the steps of:
executing a simulation process on a first operation range to recognize a highest evaluation value group of the first operation range;
executing a simulation process on a second operation range to recognize a highest evaluation value group of the second operation range; and
setting a third simulation condition including a first simulation condition corresponding to a highest evaluation value group of the first operation range and a second simulation condition corresponding to a highest evaluation value group of the second operation range.” 
Knight column 33 lines 64-67 disclose “a MEIA module such as 21 0A can apply an iterative process to modify the optimization solution for the multi-echelon inventory system.” Knight column 20 lines 14-26 disclose “Lagrangian relaxation” and corresponding upper and lower bounds. Using Lagrangian relaxation is simulating over different operation ranges, but Lagrangian relaxation does not consider a direct comparison between evaluation values between a first and second simulation.
Knight does not explicitly disclose setting a third simulation condition including a first and second simulation condition of a highest evaluation value; however, in analogous art of optimizing work in progress buffers of a manufacturing system, Wei column 15 lines 8-9 teach “A finite perturbation analysis procedure is used to calculate the gradient estimate.” Wei column 15 lines 20-30 teach:
The total number of additional parts produced, referred to as the line gain, is obtained by summing up all part gains which are generated by this change and moved to the end of the production line. This analysis is applied to all buffers during a simulation run. … The gradient estimate is then used to adjust the buffer sizes and the simulation run continued for another time interval which generates a new gradient estimate.
The unperturbed simulation run is an executed simulation process in a first operation range. The perturbed simulation wherein the buffer capacity is changed is a second executed simulation process over a second range. Using the gradient estimate by comparing the first and second simulation runs to determine a gradient estimate is setting a third simulation condition based on a first and second simulation run. The adjustment of the buffer sizes as a result of the analysis is the third set simulation condition. Optimal buffer sizes (Wei column 15 line 32) is a highest evaluation value for the third simulation condition.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Knight and Wei. One having ordinary skill in the art would have See Wei column 15 lines 33-37.
Claim 23 further recites “executing a simulation process on the third operation range including the first operation range and the second operation range using the third simulation condition, and recognizing a highest evaluation value group of the third operation range.” Wei column 15 lines 27-32 teach “The gradient estimate is then used to adjust the buffer sizes and the simulation run continued for another time interval which generates a new gradient estimate. This procedure is repeated until the gradient estimate is sufficiently small indicating the buffer sizes are optimal.” Adjusting buffer sizes and repeating the procedure is executing another simulation process on the third operating range. Optimal buffer sizes (Wei column 15 line 32) is a highest evaluation value for the third simulation condition operating range.
Dependent claims 24 and 25 are substantially similar to claim 23 above and are rejected for the same reasons.
Claim 26 further recites “26. An operational plan optimization method which uses the operational plan optimization device according to claim 12.” Knight column 26 lines 60-62 disclose “Methods and/or algorithms associated with a MEIA module 210A can be implemented by a system, such as 100 shown in FIG. 1.” A MEIA module implemented by system 100 including processor 110 is a device comprising an integrated control processing unit.
See claim 12 above.
Claim 26 further recites “wherein the integrated control processing unit executes the steps of: transmitting a simulation request of a first simulation condition generated on the basis of a first refinement condition to each of the simulators together with an operation state information group and the first simulation condition.” Knight column 33 lines 64-67 disclose “a MEIA module such as 21 0A can apply an iterative process to modify the optimization solution for the multi-echelon inventory system.” Knight column 20 lines 14-26 disclose “Lagrangian relaxation” and corresponding upper and lower bounds. Using Lagrangian relaxation is simulating over different operation ranges, but Lagrangian 
Knight does not explicitly disclose setting a third simulation condition including a first and second simulation condition of a highest evaluation value; however, in analogous art of optimizing work in progress buffers of a manufacturing system, Wei column 15 lines 8-9 teach “A finite perturbation analysis procedure is used to calculate the gradient estimate.” Wei column 15 lines 20-30 teach:
The total number of additional parts produced, referred to as the line gain, is obtained by summing up all part gains which are generated by this change and moved to the end of the production line. This analysis is applied to all buffers during a simulation run. … The gradient estimate is then used to adjust the buffer sizes and the simulation run continued for another time interval which generates a new gradient estimate.
The unperturbed simulation run is an executed simulation process in a first operation range. Applying the analysis to all buffers is applying the analysis to each of the simulators together. The corresponding buffer sizes correspond to respective refinement conditions and simulation conditions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Knight and Wei. One having ordinary skill in the art would have found motivation to use a finite perturbation analysis to adjust buffer sizes into the system of supply chain management for the advantageous purpose of obtaining a reliable estimate of gradient and stable convergence of the optimization procedure. See Wei column 15 lines 33-37.
Claim 26 further recites “receiving a plurality of first evaluation value groups as a simulation process result based on the operation state information group and the first simulation condition from each of the simulators.” Wei column 15 lines 20-24 teach “The total number of additional parts produced, referred to as the line gain, is obtained by summing up all part gains which are generated by this change and moved to the end of the production line.” The line gain for the production lines is an evaluation of the simulation process result. Wei column 13 lines 50 teaches “objective function OBJ” with equation (27). The each calculated objective function is an evaluation group value as a simulation process result. The corresponding buffer sizes of the simulation are respective first, second simulation conditions.
Claim 26 further recites “recognizing a first highest evaluation value group based on a first operation objective function among the received plurality of first evaluation value groups and recognizing a distribution of the plurality of first evaluation value groups.” Knight column 32 lines 61-62 disclose “at least the distribution, an exchange curve is output via the user interface.” The distribution in the form of an exchange curve is a recognized distribution of evaluation values.
Optimal buffer sizes (Wei column 15 line 32) is a highest evaluation value. The optimal buffer sizes calculated for a first observation interval is a first, highest evaluation value based on a first calculated objective function.
Wei column 14 lines 32-34 teach “in essence, is equivalent to averaging the observed functional values along the time axis.” An average of observed functional values along the time axis is a distribution of evaluation values.
Claim 26 further recites “storing a second operation objective function input on the basis of the plurality of first evaluation value groups; and recognizing a second highest evaluation value group based on a second operation objective function among the plurality of first evaluation value groups.” Wei column 15 lines 27-30 teach “The gradient estimate is then used to adjust the buffer sizes and the simulation run continued for another time interval which generates a new gradient estimate.” The simulation run of the “another time interval” is a second simulation.
Wei column 14 lines 18-22 and 39-41 teach:
At pre-specified time intervals during the simulation run, the objective function is calculated, or observed, and used to update the decision variables. ….
the buffers from a previous observation interval are carried over as initial conditions for the next observation interval).
Using the buffers from the previous observation interval is storing a second input based on the first evaluation group. Performing simulation runs and repeating the analysis on a second observation interval is recognizing a second, highest-evaluation value based on a second calculated objective function value for the second observation interval.
Dependent claims 27 and 28 are substantially similar to claim 26 above and are rejected for the same reasons.
Claim 29 further recites “29. An operational plan optimization method which uses the operational plan optimization device according to claim 12.” Knight column 26 lines 60-62 disclose “Methods and/or algorithms associated with a MEIA module 210A can be implemented by a system, such 
See claim 12 above.
Claim 29 further recites “wherein the integrated control processing unit executes the steps of: transmitting a simulation request of a first simulation condition generated on the basis of a first refinement condition to each of the simulators together with an operation state information group and the first simulation condition.” Knight column 33 lines 64-67 disclose “a MEIA module such as 21 0A can apply an iterative process to modify the optimization solution for the multi-echelon inventory system.” Knight column 20 lines 14-26 disclose “Lagrangian relaxation” and corresponding upper and lower bounds. Using Lagrangian relaxation is simulating over different operation ranges, but Lagrangian relaxation does not consider a direct comparison between evaluation values between a first and second simulation.
Knight does not explicitly disclose setting a third simulation condition including a first and second simulation condition of a highest evaluation value; however, in analogous art of optimizing work in progress buffers of a manufacturing system, Wei column 15 lines 8-9 teach “A finite perturbation analysis procedure is used to calculate the gradient estimate.” Wei column 15 lines 20-30 teach:
The total number of additional parts produced, referred to as the line gain, is obtained by summing up all part gains which are generated by this change and moved to the end of the production line. This analysis is applied to all buffers during a simulation run. … The gradient estimate is then used to adjust the buffer sizes and the simulation run continued for another time interval which generates a new gradient estimate.
The unperturbed simulation run is an executed simulation process in a first operation range. Applying the analysis to all buffers is applying the analysis to each of the simulators together. The corresponding buffer sizes correspond to respective refinement conditions and simulation conditions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Knight and Wei. One having ordinary skill in the art would have found motivation to use a finite perturbation analysis to adjust buffer sizes into the system of supply chain management for the advantageous purpose of obtaining a reliable estimate of gradient and stable convergence of the optimization procedure. See Wei column 15 lines 33-37.
receiving a plurality of first evaluation value groups as a simulation process result based on the operation state information group and the first simulation condition from each of the simulators.” Wei column 15 lines 20-24 teach “The total number of additional parts produced, referred to as the line gain, is obtained by summing up all part gains which are generated by this change and moved to the end of the production line.” The line gain for the production lines is an evaluation of the simulation process result. Wei column 13 lines 50 teaches “objective function OBJ” with equation (27). The each calculated objective function is an evaluation group value as a simulation process result. The corresponding buffer sizes of the simulation are respective first, second simulation conditions.
Claim 29 further recites “recognizing a first highest evaluation value group based on a first operation objective function among the received plurality of first evaluation value groups and recognizing a distribution of the plurality of first evaluation value groups.” Knight column 32 lines 61-62 disclose “at least the distribution, an exchange curve is output via the user interface.” The distribution in the form of an exchange curve is a recognized distribution of evaluation values.
Optimal buffer sizes (Wei column 15 line 32) is a highest evaluation value. The optimal buffer sizes calculated for a first observation interval is a first, highest evaluation value based on a first calculated objective function.
Wei column 14 lines 32-34 teach “in essence, is equivalent to averaging the observed functional values along the time axis.” An average of observed functional values along the time axis is a distribution of evaluation values.
Claim 29 further recites “storing a second operation objective function input on the basis of the distribution of the plurality of first evaluation value groups.” Wei column 15 lines 27-30 teach “The gradient estimate is then used to adjust the buffer sizes and the simulation run continued for another time interval which generates a new gradient estimate.” The simulation run of the “another time interval” is a second simulation.
Wei column 14 lines 18-22 and 39-41 teach:
At pre-specified time intervals during the simulation run, the objective function is calculated, or observed, and used to update the decision variables. ….
the buffers from a previous observation interval are carried over as initial conditions for the next observation interval).

Claim 29 further recites “transmitting a simulation request of a second simulation condition generated on the basis of a second refinement condition to each of the simulators together with the operation state information group and the second simulation condition.” Performing simulation runs and repeating the analysis on a second observation interval is recognizing a second, highest-evaluation value based on a second calculated objective function value for the second observation interval. Id. Performing second simulation runs is transmitting a simulation request to perform a second simulation with respective second simulation conditions to each of the simulators of the respective production lines. Wei column 14 lines 39-41 teach “the buffers from a previous observation interval are carried over as initial conditions for the next observation interval).” The buffers of previous observation intervals are operation state information for the second simulation condition(s).
Claim 29 further recites “receiving a plurality of second evaluation value groups as a simulation process result based on the operation state information group and the second simulation condition from each of the simulators.” Performing simulation runs and repeating the analysis on a second observation interval is recognizing a second, highest-evaluation value based on a second calculated objective function value for the second observation interval. Id. The second calculated objective function values are second evaluation values resulting from the simulation processes.
Claim 29 further recites “and recognizing a second highest evaluation value group based on the second operation objective function among the received plurality of second evaluation value groups and recognizing a distribution of the plurality of second evaluation value groups.” Performing simulation runs and repeating the analysis on a second observation interval is recognizing a second, highest-evaluation value based on a second calculated objective function value for the second observation interval. Id.
Dependent claims 30 and 31 are substantially similar to claim 29 above and are rejected for the same reasons.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Knight and Wei as applied to claim 12 above, and further in view of Sarimveis, H., et al. “Dynamic Modeling and Control of Supply Chain Systems: A Review” Computers & Operations Research, vol. 35, pp. 3530-3561 (2008) [herein “Sarimveis”].
Claim 13 further recites “13. The operational plan optimization device according to claim 12, wherein the evaluation value group includes a degree of similarity to a present operation as an evaluation value.” Neither Knight nor Wei explicitly disclose including a degree of similarity in an evaluation value; however, in analogous art of modeling supply chains, Sarimveis page 3549 lines 6-8 teach “Notice that the objective function penalizes deviations from the desired values of input and output as well as excess movement of the control vector.” Penalizing excess movement of the control vector is penalizing dis-similarity of the present operation. An unchanged control vector is a similarity to a present operation. The objective function corresponds with the evaluation value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Knight, Wei, and Sarimveis. One having ordinary skill in the art would have found motivation to use penalizing excess movement of a control vector into the system of supply chain management for the advantageous purpose of ensuring stability of the system. See Sarimveis page 3549.
Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 and under 35 U.S.C. §112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
US patent 7,499,766 B2 Knight, et al [herein “Knight”] teaches a supply chain optimization management system. Knight column 24 lines 12-13 teaches “coordinating a lot size optimization decision and an inventory optimization decision” between an LWE module and an IA module. However, Knight fails to teach that either module stops recognizing a varying processable amount over a simulator period.

Sarimveis, H., et al. “Dynamic Modeling and Control of Supply Chain Systems: A Review” Computers & Operations Research, vol. 35, pp. 3530-3561 (2008) [herein “Sarimveis”] page 3548 section 4 teaches using model predictive control (MPC) for supply chain management. Sarimveis page 3548 last paragraph teaches “MPC is based on the following simple idea: at each discrete-time instance the control action is obtained by solving on-line a finite-horizon open-loop optimal control problem, using the current state of the system as the initial state.”
Persson, F. & Araldi, M. “The Development of a Dynamic Supply Chain Analysis Tool - Integration of SCOR and Discrete Event Simulation” Int'l J. Production Economics, vol. 121, pp. 574-583 (2009) [herein “Persson”] integrating SCORE with DES. Persson teaches modeling a supply chain between many companies in a network.
Terlunen, S. “Adaption of the Discrete Rate-Based Simulation Paradigm for Tactical Supply Chain Decisions” Proceedings of 2014 Winter Simulation Conf., pp. 2060-2071 (2014) teaches a discrete rate-based simulation for supply chain management. Terlunen page 2066 second to last paragraph teaches a rate-based simulation modeling: storage facilities, production facilities, and transportation facilities. Terlunen teaches “the material flow is restricted by means of volume-based and flow-rate based capacities.”
None of the references taken either alone or in combination with the prior art of record disclose “the integrated control processing unit receives information on the start and completion of the simulation process directly or indirectly from another integrated control processing unit of another operational plan optimization device that shares the plurality of simulators, and the integrated control processing unit stops recognizing the varying processable amount over time within the predetermined period of each of the simulators from the start to the completion of the simulation process” in combination with the remaining elements and features of the claimed invention.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040230404 A1 Messmer, Richard Paul  et al.
teaches
Optimizing simulation of a discrete event process using business system data
US 20060200333 A1 Dalal; Mukesh et al.

Optimizing active decision making using simulated decision making


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        23 November 2021